Per Curiam:

A will, duly signed and acknowledged, and in the language set forth below, omitting the formal parts, conveys to the husband a life-estate of the interest of the testatrix in the land described therein, and the remainder to her brother, Daniel Hurlbut, such being the clear intention of the entire instrument. The will reads as follows:
“I give and bequeath to my beloved husband all of my interest to and in the farm on which we now reside, being the south half of the north E. quarter of sec. 34, *232town. 2, of range 15, and all the personal which I may at my death own on said premises. If my said husband should not survive me then I devise and bequeath all of said property to my brother Daniel Hurlbut and his heirs forever.
“It is my will that if my said husband should survive me, that he have and hold said property during his life-time and at his death I devise and.bequeath said-property to the said Daniel Hurlbut, my brother.”
The judgment of the district court is affirmed.